 

Exhibit 10.3a

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

AMENDMENT ONE TO

PROTON BEAM RADIATION THERAPY LEASE AGREEMENT

 

This Amendment One to Proton Beam Radiation Therapy Lease Agreement (this
“Amendment”) is dated effective as of August 12, 2012, and is entered into by
and between AMERICAN SHARED HOSPITAL SERVICES (“ASHS”), a California corporation
or its majority-owned subsidiary whose obligations under the Agreement shall be
guaranteed by ASHS, and ORLANDO HEALTH, INC., a Florida corporation formerly
known as Orlando Regional Healthcare System, Inc. (“Hospital”).

 

Recitals:

 

WHEREAS, ASHS and Hospital are parties to a certain Proton Beam Radiation
Therapy Lease Agreement dated October 18, 2006 (the “Agreement”), pursuant to
which Hospital leases from ASHS, when available, a Mevion S250 (formerly known
as a Clinatron 250) proton beam radiation therapy system, manufactured by Mevion
Medical Systems, Inc. (the “Manufacturer,” which was formerly known as Still
River Systems, Inc.);

 

WHEREAS, ASHS and Hospital desire to amend the Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Agreement:

 

1.          Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Agreement.

 

2.          Name Changes. The following name changes are acknowledged: (i)
Hospital has changed its name from “Orlando Regional Healthcare System, Inc.” to
“Orlando Health, Inc.”; (ii) “Manufacturer” has changed its name from “Still
River Systems, Inc.” to “Mevion Medical Systems, Inc.”; and (iii) the model name
of the “Equipment” has been changed from “Clinatron 250” to “Mevion S250.”

 

3.          Exhibit 1. Exhibit 1 of the Agreement is hereby deleted in its
entirety and replaced with Exhibit 1 attached to this Amendment.

 

4.          Delivery of Equipment. Section 4.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

“4.1.          ASHS shall coordinate with Manufacturer and Hospital to have the
Equipment delivered to Hospital at 1414 Kuhl Avenue, Orlando, Florida, 32806
(the “Site”) on or prior to the delivery date agreed upon by Hospital, ASHS and
Manufacturer, which delivery date may be adjusted by the parties depending upon,
among other things, the progress of construction at the Site or Hospital’s
election to accept a later-manufactured unit (as adjusted, the “Expected
Delivery Date”). If by December 31, 2014, the Equipment is not delivered to the
Site, and such non-delivery is not due to any material fault of Hospital and/or
any material delays in the construction or improvement of the Site, then,
Hospital shall have the right, without penalty or liability to ASHS, to
terminate this Agreement by giving ASHS not less than thirty (30) days’ prior
written notice of termination. If by December 31, 2014, the Equipment is not
delivered to the Site as a result of any material fault of Hospital and/or any
material delays in the construction or improvement of the Site, then, ASHS shall
have the right, without penalty or liability to Hospital, to terminate this
Agreement by giving Hospital not less than thirty (30) days’ prior written
notice of termination. It is intended that Hospital will receive the first unit
of the same type and model of equipment as the Equipment that is currently on
order by ASHS from Manufacturer (which is intended to be the fifth unit
manufactured by the Manufacturer) with an Expected Delivery Date of 2nd Calendar
Quarter, 2013. Notwithstanding anything to the contrary set forth in the
Agreement, ASHS makes no representation or warranties concerning delivery of the
Equipment to the Site or the actual date thereof. The Manufacturer announced on
June 11, 2012 that it received FDA 510(k) clearance for its MEVION S250 Proton
Therapy System.”

 

5.          Site. The Site Planning Criteria to be utilized by Hospital pursuant
to Section 4.2 of the Agreement shall be based on the then-current guidelines,
specifications, technical instructions and site planning criteria adopted by the
Manufacturer, and Exhibit 2 of the Agreement shall automatically be updated and
revised from time-to-time as such Site Planning Criteria are updated and revised
by the Manufacturer. Pursuant to Section 4.2 of the Agreement, ASHS approves
Hospital’s selection of the Site located at 1414 Kuhl Avenue, Orlando, Florida,
32806.

 

6.          Completion of Site Construction. The third sentence of Section 5.5
of the Agreement pertaining to the required Completion Date for all construction
and improvements to the Site is hereby deleted in its entirety and replaced with
the following:

 

"In all events, Hospital shall complete all construction and improvements of the
Site required for the installation, positioning and testing of the Equipment on
or prior to April 15, 2013.

 

7.          Per Procedure Payments. Sections 7.1 and 7.1(a) of the Agreement are
hereby deleted in their entirety and replaced with the following:

 

“7.1.          In consideration of and as compensation to ASHS for (i) the lease
of the Equipment to Hospital pursuant to this Agreement; (ii) the marketing
support provided pursuant to Section 6 above; and (iii) the reimbursement of a
portion of the costs pertaining to the technical and support personnel related
to operation of the Equipment and the third party billing services pursuant to
Section 14 below, Hospital shall, on a monthly basis, pay the Lease Payment to
ASHS for each “Procedure” that is performed on any and all patients at Hospital,
on an inpatient or outpatient basis, irrespective of whether the Procedure is
performed by Hospital, its representatives or affiliates, or any other person or
entity.

 

“In furtherance of the foregoing, the net amounts payable by the Hospital to
ASHS, shall be calculated as follows:

 

 - 2 - 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

"For Month 1 and each month thereafter through and including Month 12 following
the First Procedure Date:

 

"Hospital shall pay to ASHS the Lease Payment (as defined in Section 7.1(a)
below), less (1) [*****] of Hospital’s approved marketing support costs not to
exceed [*****] annually as set forth in Section 6, less (2) the Lease Payment
multiplied by [*****] for third party billing services as set forth in Section
14.

 

"For Month 13 and each month thereafter through and including Month 84 following
the First Procedure Date:

 

"Hospital shall pay to ASHS the Lease Payment, less (1) [*****] of Hospital’s
approved marketing support costs not to exceed [*****] annually as set forth in
Section 6, less (2) the Lease Payment multiplied by [*****] for third party
billing services as set forth in Section 14, less (3) [*****] or Hospital’s
[*****], whichever is lower, for Hospital’s technical and support personnel
direct costs as set forth in and subject to Section 14.

 

"For Month 85 following the First Procedure Date and for each month thereafter:

 

"Hospital shall pay to ASHS the Lease Payment, less (1) [*****] of Hospital’s
approved marketing support costs not to exceed [*****] annually as set forth in
Section 6, less (2) the Lease Payment multiplied by [*****] for third party
billing services as set forth in Section 14."

 

"(a)          The “Lease Payment” during any month shall be equal to [*****] of
the “Technical Component Collections” relating to each Procedure during such
month.”

 

8.          Additional Covenants of Hospital. The last sentence of Section 9.1
of the Agreement is hereby deleted in its entirety and replaced with the
following:

 

“The Equipment shall be available for treatment at least twelve (12) hours per
day, but not to exceed sixteen (16) hours per day, five (5) days per week
(excluding holidays and downtime for Equipment maintenance), as necessary to
handle patient loads with the desired goal to treat patients within one (1) week
following a request to schedule treatment.”

 

9.          Service Agreement with the Manufacturer. ASHS shall enter into a
Service Agreement with Manufacture, or such mutually agreeable Service Agreement
provider, no later than nine (9) months after the First Procedure Date, or at
such earlier date to assure that there will be no gap between the end of the
Equipment Manufacturer’s warranty and the commencement of the term of the
Service Agreement. The Manufacturer has represented that the Equipment will be
under Equipment Manufacturer’s warranty for the first twelve (12) months after
Equipment Acceptance.

 

 - 3 - 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

10.         Alterations and Upgrades to the Equipment. Section 12.2 of the
Agreement shall be deleted in its entirety and replaced with the following:

 

“12.2         If ASHS and Hospital mutually agree in writing to make any
modifications, additions, upgrades and/or reloads to the Equipment, then, either
(i) [*****] of the cost thereof shall be paid by ASHS and [*****] shall be paid
by Hospital, or (ii) [*****] of the cost thereof shall be paid by ASHS, provided
that, with respect to this clause (ii) only, ASHS and Hospital shall first have
mutually agreed in writing to an increase in the Lease Payment and/or an
extension of the Term. The foregoing provisions of this Section shall not alter
or amend ASHS’s or Hospital’s repair obligations under Sections 11.1 and 11.3,
respectively.”

 

11.         Financing of Equipment by ASHS. The last sentence of Section 13 of
the Agreement (Financing of Equipment by ASHS) is hereby deleted and replaced
with the following:

 

"Hospital's interest under this Agreement shall be subordinate to the interests
of the Lender; provided that, so long as no event of default has occurred and is
then continuing (and no event has occurred which with the giving of notice
and/or the lapse of time would constitute an event of default) under the Lender
financing ("Payment Default"), Lender will not disturb Hospital’s quiet use and
enjoyment of the Equipment, subject to the terms and conditions of the Lender
financing. Additionally, upon request by ASHS, Hospital shall execute and
deliver the Lender's form of consent to sublease, or subordination and
nondisturbance agreement, or any other statement or instrument requested by the
Lender (and reasonably approved by Hospital) for the purpose of (i) evidencing
the Lender’s interest in the Equipment and/or this Agreement as may be required
by the Lender, (ii) subordinating Hospital's interest under this Agreement to
the interests of the Lender, and (iii) providing for Hospital’s quiet use and
enjoyment of the Equipment as set forth herein so long as no Payment Default has
occurred and is then continuing under the Lender financing. ASHS and the Lender,
upon Lender’s agreement to do so, shall notify Hospital in writing within ten
(10) business days of any Payment Default by ASHS on the loan/lease agreement
for the Equipment installed at the Site."

 

12.         Termination by ASHS for Economic Justification. The last sentence of
Section 17.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“For purposes of the calculation of Net Cash Flow under this Section 17.1, the
following parameters shall be used and/or applied: (1) the debt service on the
Equipment will be based on an amortization period of not less than [*****] years
and shall bear interest at the actual debt service rate not to exceed the then
current Seven Year U.S. Treasury Notes plus 400 basis points, and (2) the
maintenance expenses under the service agreement with the Manufacturer shall not
exceed [*****] per annum.”

 

13.         Option to Extend Agreement. The following sentence shall be added to
the final paragraph in Section 18.

 

“ASHS shall be responsible for the removal of the Equipment at its sole cost
upon expiration of the final Term of this Agreement. Such removal shall not
occur less than thirty (30) days following termination or expiration of this
Agreement.”

 

 - 4 - 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

14.         Hospital Option to Fund Cash Shortfall.

 

(a)          Notwithstanding anything to the contrary set forth in this
Amendment and/or the Agreement, in the event for any reason, (i) the aggregate
cash payments made or to be made by ASHS to the Manufacturer towards the
purchase of the Equipment (collectively, the "ASHS Cash Payment"), plus (ii) the
actual net proceeds of any financing obtained by ASHS to purchase the Equipment
(the "Net Financing Proceeds"), is insufficient to cover (iii) the total
purchase price of the Equipment (the "Equipment Purchase Price") (the amount of
such insufficiency being referred to herein as the "Cash Shortfall"), then, (iv)
Hospital shall have the option in its sole discretion to make cash payments to
ASHS or the Manufacturer, as required, in the total amount of the Cash Shortfall
(collectively, the "Hospital Cash Payment"), which Hospital Cash Payment shall
be applied towards, and shall facilitate, the purchase of the Equipment. ASHS
shall use due diligence to arrange financing on commercially reasonable terms,
or a combination of the ASHS Cash Payment and Net Financing Proceeds, to fully
fund the Equipment Purchase Price. Provided that ASHS has exercised such due
diligence, ASHS makes no representation as to whether it will be able to obtain
financing (or as to the amount of such financing) to purchase the Equipment, and
ASHS shall have no liability to Hospital in the event ASHS is unable to obtain
any or sufficient financing to purchase the Equipment.

 

(b)          ASHS shall notify Hospital in writing of the amount of the Cash
Shortfall (the "Cash Shortfall Notice"), and Hospital shall have ninety (90)
days following its receipt of the Cash Shortfall Notice within which to notify
ASHS whether Hospital elects to fund the Hospital Cash Payment. Failure by
Hospital to notify ASHS in writing of Hospital's decision within such ninety
(90) day period shall mean that Hospital declines to fund the Hospital Cash
Payment. In the event Hospital declines to fund the Hospital Cash Payment, then,
(i) this Agreement shall automatically terminate with no further force and
effect, and ASHS and Hospital shall each be released from any and all
obligations or duties arising under this Agreement ab initio as if this
Agreement had never been entered into between the parties; (ii) neither ASHS nor
Hospital shall have any obligation or liability to reimburse the other party for
any or all costs and expenses incurred by either party with respect to this
Agreement, including, without limitation, any construction and/or site
improvement costs; (iii) Hospital shall make no claim or assert any right to
purchase or otherwise acquire the same unit of Equipment that is currently on
order by ASHS from Manufacturer (which is intended to be the fifth unit
manufactured by the Manufacturer) (the "Reserved Unit") that would otherwise
have been leased to Hospital pursuant to this Agreement but for the termination
of this Agreement; and (iv) ASHS shall retain all rights with respect to the
Reserved Unit, including without limitation, the right to purchase, lease,
assign and/or relocate the Reserved Unit to any third party and/or site of
ASHS's choosing in ASHS's sole discretion.

 

(c)          If Hospital elects to fund the Hospital Cash Payment, then (i) the
Hospital Cash Payment shall be paid by Hospital as and when due to the
Manufacturer; and (ii) the Agreement shall remain in full force and effect,
except that:

 

(i)          The Lease Payment equal to (A) [*****] of the Technical Component
Collections relating to each Procedure during any month, shall be reduced to (B)
[[*****] multiplied by the “ASHS Percentage”] of the Technical Component
Collections relating to each Procedure during any month.

 

(ii)         The deduction from the Lease Payment for the marketing support
costs of (A) [*****] of Hospital’s approved marketing support costs not to
exceed [*****] annually, shall be reduced to (B) [[*****] multiplied by the ASHS
Percentage] of Hospital’s approved marketing support costs not to exceed
[[*****] multiplied by the ASHS Percentage] annually.

 

 - 5 - 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

(iii)        The deduction from the Lease Payment for third party billing
services (pursuant to Sections 7.1 and 14 of the Agreement, as amended) in the
amount of [*****] of the Lease Payment shall remain unchanged.

 

(iv)        Where applicable, the deduction from the Lease Payment for
Hospital’s technical and support personnel direct costs (pursuant to Sections
7.1 and 14 of the Agreement, as amended) in the amount of (A) [*****] or
Hospital’s [*****], whichever is lower, shall be reduced to (B) [[*****]
multiplied by the ASHS Percentage] or [Hospital’s [*****] multiplied by the ASHS
Percentage], whichever is lower.

 

(v)         On a monthly basis, Hospital shall reimburse to ASHS, Hospital's
share of the “ASHS Expenses,” which share shall be equal to the "Hospital
Percentage" times the aggregate unreimbursed ASHS Expenses incurred by ASHS.
Such payment of Hospital's share of the ASHS Expenses shall be made concurrently
with the payment of each monthly Lease Payment, independently and irrespective
of the amount of the Lease Payment.

 

(d)          Definitions. As used herein,

 

(i)          The "ASHS Expenses" shall mean the sum of the actual out-of-pocket
costs and expenses incurred by ASHS in connection with (A) maintaining and
repairing the Equipment (pursuant to Section 11 of the Agreement, as amended);
(B) the Service Agreement with the Manufacturer or other mutually agreeable
Service Agreement provider (pursuant to Section 11 of the Agreement, as
amended), (C) taxes (pursuant to Section 15 of the Agreement) (but excluding
payment of any federal, state or local income, franchise, corporation or excise
taxes imposed upon ASHS’s net income realized from the lease of the Equipment);
and (D) insurance (pursuant to Section 20 of the Agreement).

 

(ii)         The "ASHS Percentage" shall mean the "ASHS Portion" divided by the
Equipment Purchase Price, expressed as a percentage.

 

(iii)        The "ASHS Portion" shall mean the sum of the ASHS Cash Payment plus
the Net Financing Proceeds.

 

(iv)        The "Hospital Percentage" shall mean the Hospital Cash Payment
divided by the Equipment Purchase Price, expressed as a percentage.

 

(e)          Example. For example, assuming the Equipment Purchase Price is
[*****] and the ASHS Portion is [*****], then, (i) the Hospital Cash Payment
would be equal to [*****] [i.e., [*****] - [*****]], (ii) the ASHS Percentage
would be equal to [*****] [i.e., [*****] divided by [*****]], (iii) the Hospital
Percentage would be equal to [*****] [i.e., [*****] divided by [*****]], and
(iv) the Lease Payment during any month would be equal to [*****] of the
Technical Component Collections during such month [i.e., [*****] multiplied by
[*****]]. Furthermore, assuming the Technical Component Collections for a given
month (between month 13 and month 84 following the First Procedure Date) are
[*****], Hospital's approved marketing support costs are [*****], Hospital's
technical and support personnel direct costs are [*****], and the ASHS Expenses
are [*****], then, (A) the Lease Payment for that month would be equal to
[*****] [i.e., [*****] multiplied by [*****]], and (B) the net amount payable by
the Hospital to ASHS for that month would be equal to [*****] [i.e. [*****]
minus [*****] (for marketing support costs, i.e., [*****] multiplied by
[*****]), minus [*****] (for third party billing services, i.e., [*****]
multiplied by [*****]), minus [*****] (for Hospital's technical and support
personnel direct costs, i.e., [*****] multiplied by [*****]), plus [*****] (for
Hospital's share of the ASHS Expenses, i.e., [*****] multiplied by [*****]).

 

 - 6 - 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

15.         Miscellaneous. This Amendment may be executed in separate
counterparts and may be delivered by fax or electronic mail, each of which when
so executed and delivered shall be an original, but all of which counterparts
shall together constitute the same instrument. The captions and paragraph
headings used herein are for convenience only and shall not be used in
construing or interpreting this Amendment. Except as amended by this Amendment,
all of the terms and provisions of the Agreement shall remain in full force and
effect. To the extent any of the terms of the Agreement conflict with the terms
of this Amendment, the terms and provisions of this Amendment shall prevail and
control.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first written above.

 

ASHS:   Hospital:       AMERICAN SHARED   ORLANDO HEALTH, INC. HOSPITAL SERVICES
        By: /s/ P.S. Elswick By: /s/ Ernest A. Bates, M.D.     P. Shannon
Elswick   Ernest A. Bates, M.D.     President, Adult Hospital Group   President
and CEO                     By: /s/ Stephan J. Harr         Stephan J. Harr    
    Senior Vice President                 (This Agreement shall not be binding
on Orlando Health, Inc. unless signed by both of the above signatories)

 

 - 7 - 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

Exhibit 1

 

A.           The following is a detailed product list and performance
specifications of the System:

 

vMevion S250 as described in Exhibit 1 of the Agreement between ASHS and Mevion
which states the following:

 

1.1Proton Cyclotron

1.2Gantry to position proton beam source

1.3Couch for positioning of patient

1.4Treatment console

1.5Interface to Varis or IMPAC R&V system

1.6Hand pendant controls

1.7In room display console

1.8Radiographic alignment system (providing 3D volumetric image data)

1.9In room exposure control station

1.10In room radiographic set up console

1.11Treatment planning system

1.11.1One (1) seat of Varian Eclipse or CMS XiO Proton Beam Plan Module

1.11.2DICOM or other import and export, including Print, Store, and Work list
Management functions

1.11.3Aperture and RCB file output to production system

1.12Varis or IMPAC database extensions for protons

1.13.Final aperture/RCB production system software interface and license

1.14.Two (2) sets of product manuals

1.15On site training for use of all systems for up to 6 users

1.16Training for three (3) biomedical technicians for first response

 

ØTreatment planning system – Following the successful completion of acceptance
testing for the Equipment, ASHS shall transfer ownership of one work station and
one “seat” to Hospital for no additional compensation upon termination of the
Agreement or at such time as the Treatment Planning System is no longer included
in the ASHS financing, whichever is earlier. With the exception of the Treatment
Planning System and interfaces to be provided by ASHS as set forth in sections
1.5, 1.11, 1.12 and 1.13, Hospital shall be solely responsible for all software
costs related to the Equipment, including, without limitation, purchase,
licensing, installation and updating costs.

 

B. Initial Acceptance Specifications: Subject to any amendments required as a
result of FDA review of the Equipment, or otherwise agreed to by the parties,
the Equipment shall conform in all respects to the following specifications
(excluding minor deviations from the specifications that do not interfere with
the use of or adversely affect performance of the System):

 

1)[*****]

2)

[*****]

 

 - 8 - 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

3)

[*****]

4)

[*****]

5)

[*****]

6)

[*****]

7)

[*****]

8)

[*****]

9)

[*****]

10)

[*****]

11)

[*****]

12)

[*****]

13)

[*****]

14)

[*****]

15)

[*****]

16)

[*****]

17)

[*****]

 



 - 9 - 

